Yates, J.
delivered the opinion of the court. This is an action for money alleged to have been received by the defendant, in consequence of an adjudication of a French tribunal, and claimed by the plaintiff. The propriety of the remedy now sought for, may, perhaps, be Controverted on legal grounds ; but a preliminary question, arising, the determination of which, in the opinion of the court, renders such inquiry unnecessary, I shall proceed to examine the question, whether an exemplification of certain proceedings of a tribunal at Havre de Grace, and objected to, on the trial, was legally admitted in evidence. ' , - '
*314It is undoubtedly a general rule, that every country recognises the seals of its own tribunals, without any further proof accompanying- them. The reason is evident, because it is taken for granted, that the seals of those courts are of such public notoriety, as to carry with them intrinsic evidence of their verity. This doctrine is recognised by Gilbert, in his Law of Evidence, (p. 16.) where it is called, by him, a part of the constitution of the courts.
Among the acts of public officers abroad, those of a notary public are, perhaps, the only acts partaking of such universality, as to be generally received in courts of justice. The liberal extension of the rule of evidence in this' instance, the intercourse between merchants has rendered* indispensable.
The evil consequences resulting from the doctrine contended for on the part of the plaintiff, are too evident to require many observations to evince the impropriety and danger of receiving the attestations of foreign tribunals in evidence in our courts. Of what notoriety can such a seal be in this country ? The extension of the rule insisted on by the plaintiff, would open the avenues of fraud and imposition, in our courts, and, in many cases, prove ruinous to parties. How easily might fabrications of foreign records be successfully introduced, without the prospect of detection within a reasonable time, and often leave the party without a remedy ? For these reasons, we think that such .attestations, should be received by the. court, as other matters of fact, and subject to the same rules of evidence. This rule was fully established in the case of Simmerton v. Goddard, (9 Mod. 66.) and in the case of Henry v. Adey, (3 East, 221.)
But it is stated, that the plaintiff proved that a translation of the proceedings of the tribunal at Havre de Grace, produced' in court as evidence, had been put into the hands of Mr. Eerrers, the broker, by the plaintiff in certain suits commenced against the present plaintiff and others, in order to make an adjustment pursuant to the determt*315nation of the court in those cases. This, it is said, ought to preclude all objection on the part of the defendant in this cause. It does not appear, from this testimony, that such a privity exists between Leavenworth and the defendant, as to conclude him from making the objection. worth was not his authorised agent; besides, if that were the case, I cannot discern why a delivery of a paper in one cause, should be deemed to conclude a person from objecting to its authenticity in another action. This testimony, therefore, does not remove the legal objection to the admission of the record of the French tribunal. As this decree appears to be the basis of the plaintiff’s action, it is not now necessary to inquire what would be the effect bn his right of recovery, if it had been authenticated by legal proof. The verdict having been taken subject to the opinion of the court, a nonsuit must be entered.
Thompson, J. not having heard the argument in the cause, gave no opinion.
Judgment of nonsuit.